Citation Nr: 0815888	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
May 1968.

This matter has come before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2005.  A 
transcript of that hearing is associated with the claims 
file.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that this claim was previously remanded 
in August 2005.  In January 2006, pursuant to instructions in 
that remand, the veteran was given a VA medical examination 
in connection with his claim which resulted in an opinion 
that the veteran's heart disease was "less likely from in-
service exposure."  In a March 2007 rating decision, while 
his initial claim for direct service connection for a heart 
disability was still pending, the veteran established service 
connection for PTSD.  Subsequently, he has raised the issue 
of service connection for his heart disease as secondary to 
his service connected PTSD.  Additionally, the Board notes 
that the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the claims folder 
to a VA physician, preferably to the 
physician who conducted the January 
2006 VA examination, for the purpose of 
obtaining an addendum opinion (to 
include the results of the 
echocardiogram, if any, referenced in 
the January 2006 report).  Based on a 
review of the veteran's claims folder, 
his pertinent medical history, and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to provide an opinion on the 
following: (i) whether it is at least 
as likely as not (a 50 percent 
probability or more) that any diagnosed 
heart condition had its onset during 
service or was otherwise caused by any 
incident that occurred during service; 
(ii) whether it is at least as likely 
as not (a 50 percent probability or 
more) that any diagnosed heart disorder 
was caused or aggravated by the 
veteran's service connected PTSD.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.	Thereafter, the RO should  readjudicate 
the veteran's claim for service 
connection for heart condition, to 
include as secondary to service 
connected PTSD, in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required from the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



